Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-20 are directed to a computer program which does not fall into one of the enumerated four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Claims 1-20 are non-statutory under the most recent interpretation of the Guidelines regarding 35 U.S.C.101 because the claim scope is toward a computer program per se (i.e. software), and as such, is considered to be nonstatutory subject matter under 35 U.S.C. 101.  See MPEP 2106.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.  Although the claims do state that the computer program is stored on a non-transitory computer readable storage medium, the storage medium itself is not claimed, the grammar structure of the claims, reads on the “program is stored” and not “A non-transitory computer readable storage medium storing program instructions….”, etc.  Hence, the claim scope of claims 12-20 are toward computer program instructions, per se. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kour et al (20200210848) .

As per claim 1, Kour et al (20200210848) teaches a method comprising: 
creating a generative adversarial network (GAN) model (Fig. 5, subblock 557; para 0075, 0080) of input-output (IO) workload on a storage node using a real IO stream (as evaluating the effects on the network from the processing using the GAN – para 0086, as well as para 0103, testing to see if the network holds, and then deploying the GAN in a vehicle or aircraft – middle of para 0103, and monitoring network traffic – para 0103, last 12 lines); 
transmitting the GAN model to a modeling system that is remote from the storage node; creating a synthetic IO stream with the GAN model in the modeling system (as deploying the GAN model to a remote device, such applications as vehicle/aircraft – para 0103;and generating a synthetic IO stream as part of the testing – para 0080); 
measuring performance of a test storage node responsive to the synthetic IO stream in the modeling system; and outputting at least one recommendation based on the measured performance (as monitoring network traffic and reporting the performance and any anomalies – para 0103, last 7 lines).

As per claims 2-4, Kour et al (20200210848) teaches the method of claim 1 comprising creating the GAN model with code running on the storage node, on a server in a data center in which the storage node is located, and adding the GAN model to a repository of GAN models of IO workloads on a plurality of storage nodes (as teaching the GAN to be available in a cloud computing environment – para 0022, which includes the service model to be available on demand – located in a server for access – para 0024, or on a thin/thick client – para 0025, which by definition, is a partial storage on a device and the remaining on a server; and said structures storing the models, in varying configurations – para 0033-0037, see also para 0039).

As per claim 5, Kour et al (20200210848) teaches the method of claim 4 comprising measuring performance of a plurality of test storage nodes responsive to synthetic IO streams generated from a plurality of GAN models (as measuring performance – para 0081 using synthetic data – para 0080).

As per claim 6, Kour et al (20200210848) teaches the method of claim 5 comprising creating a repository of performance measurements of the test storage nodes (as the profiler tracks performance measurements – para 0113).

As per claims 7,8,  Kour et al (20200210848) teaches the method of claim 1 wherein outputting at least one recommendation comprises outputting a storage node configuration and outputting performance associated with the outputted configuration (as tracking the configuration and the performance – para 0107).

Claims 9-11 are apparatus claims that perform steps that are common to the method steps of claims 1-8 above and as such, claims 9-11 are similar in scope and content to claims 1-8 above and therefore, claims 9-11 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches data flow/traffic performance – para 0061, is a measure of cloud performance – para 0023-0028, especially para 0028 monitoring bandwidth performance in the network. 

	Claims 12-20 are computer program claims containing steps that are common to the method steps of claims 1-8 above and as such, claims 12-20 are similar in scope and content to claims 1-8 above and therefore, claims 12-20 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches a computer readable medium storage computer code – para 0007.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the following references toward the generation and testing of GAN’s in networks:

Dong et al (20200327379) teaches the testing of deep learning AI networks for training speed (para 0012, fig.3, para 0036)
Roman et al (20190246299) teaches the testing of a mobile network using GAN’s – para 0050, 0053
Deasy et al (20210383538) teaches DNN and GAN testing for medical applications (abstract, para 0062) 
Thomson et al (20200175961) teaches GAN and other neural nets --Para 0613, and system delays – para 0093.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/06/2022